                                                                                             .
                                                                                     ,,,. .-.-


ORIGINAL                                                  USDCPage
            Case 1:19-cv-02689-LLS Document 32 Filed 07/03/19   SONY1 of 5
                                                          DOCl''.\tE~T
                                                                  EL£ CTRONICALLY FILED
  UNITED STATES DISTRICT COURT                                    DOC#:
  SOUTHERN DISTRICT OF NEW YORK                                   D~TEF-IL-E-D:-?~/-J-n-,--~
  - - - - - - - - - - - - - - - - - - -x
  DRESSER-RAND COMPANY,

                              Plaintiff,                       19 Civ. 2689 (LLS)

                 - against -                                   MEMORANDUM & ORDER

  PETROLEOS DE VENEZUELA, S.A. and
  PDVSA PETROLEO, S.A.,

                              Defendants.
  - - - - - - - - - - - - - - - - - - -x


        The defendants move for relief pursuant to Federal Rule of

  Civil Procedure 56(d), denying or deferring consideration of the

  plaintiff's       motion        for     summary   judgment       and   staying             all

  proceedings.       (Dkt. No. 17).         For the following reasons, deferral

  of   consideration of        the plaintiff's         summary judgment motion is

  granted.


                                          BACKGROUND


                                          This Action

          The     plaintiff,        Dresser-Rand        Company     ("Dresser-Rand"),

  commenced this action by filing a motion for summary judgment in

  lieu of a complaint on February 26, 2019, in New York state court.

   The defendants       are       Petr6leos de Venezuela,         S.A.   ("PDVSA")               and

  PDVSA         Petr6leo,         S.A.      ("Petr6leo"),         both    wholly-owned

  instrumentalities          of     the    Bolivarian       Republic     of   Venezuela



                                              -1-
          Case 1:19-cv-02689-LLS Document 32 Filed 07/03/19 Page 2 of 5


("Venezuela") . 1      Dresser-Rand        seeks   money     damages     against   the

defendants     for   PDVSA' s    alleged default under a Note Agreement,

which was guaranteed by Petr6leo.

     On March 26, 2019, the defendants removed this action to this

Court.

     On    May 3,     2019,     this    Court    held   a   pre-motion    conference

regarding the defendants'              contemplated motion for a stay of all

proceedings while the Venezuelan government is transitioning to the

newly-installed government of Juan Guaid6.                  During that conference,

this Court granted the defendants permission to move for relief

pursuant to Rule 56(d).          That relief is the subject of the instant

motion and its supporting declarations.


                     Venezue1an Government in Transition

     As stated in the May 31,               2019 Declaration of Jose          Ignacio

Hernandez Gonzalez,       Special Attorney General of the Republic of

Venezuela:

     6. Although the Gua1d6 government is the sole authority
     recognized by the United States, it does not have full
     access to the personnel and documents of the government
     and its instrumentalities, including PDVSA and
     Petr6leo. To the contrary, the illegitimate Nicolas
     Maduro regime has maintained substantial control of the
     operation of the Venezuelan government, although
     Venezuela is a collapsing state. Maduro has thus far
     refused to recognize the Constitutional authority of
     the National Assembly and the Interim President Guaid6,
     and has instead unlawfully usurped the operations of
     government. Among other things, the Maduro regime

1 PDVSA is a wholly-owned instrumentality of Venezuela, and Petr6leo is
wholly-owned by PDVSA.

                                           -z-
       Case 1:19-cv-02689-LLS Document 32 Filed 07/03/19 Page 3 of 5


    illegitimately controls the Central Bank, the Supreme
    Court (where Maduro has unlawfully installed judges
    loyal to the illegitimate regime), the Finance
    Ministry, and the Venezuelan operations and assets of
    the key government owned entities, including PDVSA.

    7. As a result, the Guaid6 government does not have
    full access to the Republic's operations, facilities,
    or personnel. Specifically, the Guaid6 government
    cannot access the documents or electronic records of
    PDVSA or Petr6leo; cannot interview relevant personnel;
    and indeed cannot even determine the identity of the
    government officials and personnel involved in the
    underlying dispute with Dresser-Rand. Nor does it have
    access to the bank accounts or assets of the government
    in Venezuela.

                              *      *       *
    12. As a result of the above-described unlawful acts of
    the Maduro regime, Defendants are not in a position to
    provide counsel with sufficient information to respond
    to the allegations of the plaintiff in this action,
    access to records, or obtain the necessary documents
    and testimony required to defend the merits of the
    case, or even to evaluate the contractual rights and
    remedies of the parties under the referenced
    agreements.


(Dkt. No. 19).


                                  STANDARD

    Rule 56(d) provides:

     If a nonmovant shows by affidavit or declaration that,
     for specified reasons, it cannot present facts
     essential to justify its opposition, the court may:
     (1)   defer considering the motion or deny it;
     (2)   allow time to obtain affidavits or declarations or
           to take discovery; or
     (3)   issue any other appropriate order.



                                    -3-
          Case 1:19-cv-02689-LLS Document 32 Filed 07/03/19 Page 4 of 5


In the Second Circuit, an affidavit submitted pursuant to

Rule 56(d)     (formerly Rule 56(f)) "must include the nature of the

uncompleted discovery; how the facts sought are reasonably

expected to create a genuine issue of material fact; what efforts

the affiant has made to obtain those facts; and why those efforts

were unsuccessful."        Paddington Partners v. Bouchard, 34 F.3d

1132, 1138 (2d Cir. 1994)


                                    DISCUSSION

      Without    access    to     any    of     the    foregoing     information,         the

defendants cannot defend this action or evaluate Dresser-Rand's

claims.     For example,        information regarding payments made by the

defendants is necessary to confirm the extent to which payment has

been made on the Note.

      Dresser-Rand       argues     that        the    defendants'     request       is    an

"improper fishing expedition to delay judgment," and that judgment

against     Petr6leo     should    not     be    deferred       in   any   event,    since

Petr6leo waived all of its defenses as a guarantor.                        Although PDVSA

and   Petr6leo    have    not    been able        to    offer    evidence     that   would

support    any defenses         (such as payment          in full,     a    defense that

Petr6leo did not waive),           a limited stay will allow some time to

search for such evidence.            The prejudice that Dresser-Rand would

suffer from a stay of limited duration is slight.
          Case 1:19-cv-02689-LLS Document 32 Filed 07/03/19 Page 5 of 5


                                 CONCLUSION

     Defendants' motion for relief pursuant to Rule 56(d)             (Dkt.

No. 17)   is granted with respect to deferral of consideration of

the plaintiff's summary judgment motion.           Consideration of the

plaintiff's motion for summary judgment is deferred for 120 days

from the date of this order.

    So ordered.

Dated: New York, New York
       July 3, 2019



                                                LOUIS L. STANTON
                                                     U.S.D.J.




                                      -s-
